Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Lightner on 2/17/21.

The application has been amended as follows: 

	In line 1 of claim 24, replace “The membrane of claim 1” with “The membrane of claim 2”

	In lines 9-10 of claim 26, delete “PLACCEL FM monomer”

	In line 13 of claim 26, delete “BLEMMER PME-100 monomer”

	In line 14 of claim 26, delete “BLEMMER PME-200 monomer”

Statement of Reasons for Allowance
Applicant’s amendments filed 11/13/20 are persuasive. In particular, the examples of Hikita would lead one of ordinary skill in the art from preparing the polymer (B) of Hikita without a macromonomer, and thus leads one of ordinary skill in the art from preparing a random copolymer corresponding to polymer (B) of Hikita. One of ordinary skill in the art therefore would not combine Hikita with Mayes to arrive at the random copolymer recited in the claims, and the rejection over Hikita and Mayes is withdrawn. The prior art does not teach or render obvious porous membranes meeting the limitations of the currently presented claims, where polymer (B) is specifically a random copolymer.
The examiner’s amendments set forth above distinguish claim 24 from claim 12, and delete trade names from claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771